March 16, 2009


Mr. James A. Rodman
Attorney at Law
504 West 13th Street
Austin, TX 78701


Ms. Karlene D. Poll
Baker Botts, L.L.P.
910 Louisiana, One Shell Plaza
Houston, TX 77002-4995
Mr. T. Ernest Freeman
The Freeman Law Firm, P.C.
1770 St. James Place, Suite 120
Houston, TX 77056


Mr. Glenn J. Fahl
Fahl & Takeuchi, PC
One Greenway Plaza,  Suite 950
Houston, TX 77046

RE:   Case Number:  08-0846
      Court of Appeals Number:  13-05-00468-CV
      Trial Court Number:  27,885

Style:      PETER HARDSTEEN, ET AL.
      v.
      DEAN'S CAMPIN' CO.

Dear Counsel:

      The Supreme Court of Texas issued the enclosed abatement order in  the
above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Mr. Gay Wells     |